TimliN, J.
(dissenting in part). I agree to the affirmance of the judgment appealed from. The unanimous concurrence of all members of this court in such affirmance demonstrates that there is no question of constitutional law involved in this case and that all said concerning such question is obiter dictum. Whether the. amendment in question was legally adopted or not, in no way affects the decision of this case. I took part in the first decision made, and since that time I *410have bad read over to me the briefs of counsel upon rehearing, the opinion of the court by the Chief Justice, and the dissenting opinions of Justices Marshall and ViNJE. I do not concur in the majority opinion so far as it attempts to interpret the constitution, and perhaps it would be better to end this dissent with that brief statement; or to dispose of the whole matter by striking out from all of the opinions all discussion or attempted decision of points of constitutional law not necessarily involved in the case. But the majority opinion takes high ground respecting our dirty to correct today the errors of yesterday, and I am thereby encouraged to hope that this court may in the future, with like courage, again correct the errors of toddy, if convinced of such errors; and in suggesting that the majority opinion was the result of panic I do not wish to be understood as imputing to my associates of the majority lack of moral or physical courage, but only that their consideration of imaginary calamitous consequences destroyed that mental equipoise necessary for correct interpretation. If the discussion of such question is to appear, I think I will add a few a prioñ arguments to show the fallacy lurking in the majority opinion. I am well aware that it is quite possible to
“Discuss a thing till all men doubt it And write about it — and about it.”
Over-discussion and mind strain often produce inability to go straight to the question, and have a tendency to cause the mind to hover around it or about it.
Questions of interpretation are often of the utmost importance and sometimes profoundly affect the course of history and the interests of millions of people. The great war of the Rebellion involved a question of the interpretation of the federal constitution relative to the right of a state to secede from the Union. The unprecedented war now devastating Europe would not have occurred at present had Germany placed upon the articles of the Dreibund the same interpretation as did Italy. Instances of this kind might be multiplied. Lieber *411mentions some in bis thought-suggesting work on Hermeneutics. The various creeds which have divided and distressed mankind in the past rested upon diverse interpretations of sacred or authoritative writings. Not only do great cataclysms usually involve questions of interpretation, but like questions are present in the slower encroachments of tyranny or the equally disastrous encroachments which break down the securities of prosperity and property and inaugurate a state of disorder and anarchy.
Casuists find other and more underlying causes, mostly economic, for these disturbances and changes. Certain it is that behind the differences of interpretation lies a self-interest or other motive which suggested that interpretation or confirmed the interpreter in his belief of its accuracy. In this strife we see each, of the contending parties justifying his inconsistent position by pointing to the same paragraph in the same instrument. The assured and uncompromising attitude of the disputants in such controversy shows the disastrous effect of bias or other mental disturbance upon true interpretation. No other form of mental activity is more susceptible to disturbances of this kind and upon none is the effect of such disturbance more disastrous. Only the tranquil and impartial mind can interpret correctly. To approach a question of interpretation with any bias in favor of a particular outcome is fatal to correct interpretation.
“Whoever, unable to doubt, and eager to affirm, shall establish principles, proved, conceded and-manifest (as he thinks), and according to the unmoved truth of these shall reject or receive others as repugnant or favorable; he shall exchange things for words, reason for insanity, the' world for a fable, and shall be incapable of interpreting.” Francis Bacon.
So also if we begin with rules of interpretation, treating such rules as authoritative verities, and from this starting point proceed in the’work of interpretation, we shall hardly arrive at the truth.
In the first opinion in this case it was said arguendo that *412the action of the legislature in proposing amendments to the constitution was ministerial. I desire to withdraw from that statement whatever of implied assent of mine there may he. I do not think it is helpful to so classify the nature of the act performed by the legislature in proposing amendments to the constitution or that it is correct to call such act ministerial. The operation consists in considering and understanding the mischief to be remedied, selecting words and sentences appropriate for that purpose, and bringing many different minds into harmony with the notion that there is a mischief, that it ought to be remedied, and that the language employed is adequate for that purpose and is not too broad so as to involve other injurious consequences. This is precisely the process employed in the- enactment of any statute. It might be considered that the final act of agreement by -the legislature in the latter case completes a rule of action, while in the former further approval of other authority is necessary to give the writing this quality. But this is at best a debatable point, for according to some the process of statute making is not complete until the act has received executive approval, either by silence for the specified time or by express approval. We need not go far back in the history of England to reach a time when statutes were enacted by petition of the Parliament granted by the king. It was thought that the only substantial difference between this mode and that employed at present was that in the former the executive could grant part of, and deny part of, the petition, while in the procedure by bill he must approve or disapprove all. A faint echo of this conflict will be found in sec. 17, art. IV, of our state constitution. Besides this, there is no such logical or scientific classification of official acts. It does not follow that because departments of government upon historical grounds or with reference to their chief function may be so classified, a given act must be either wholly judicial, legislative, executive, or ministerial. I reject this test because in employing it we are reasoning from the nonexistent or un*413known to another unknown. I begin with the simple truths that we know.
Sec. 1, art. Nil, Const., is as follows:
“Any amendment or amendments to this constitution may be proposed in either house of the legislature, and if the same shall be agreed to by a majority of the members elected to each of the two houses, such proposed amendment or amendments shall be entered on their journals, w'ith the yeas and nays taken thereon, and referred to the legislature to be chosen at the next general election, and shall be published for three months previous to the time of holding such election; and if, in the legislature so'next chosen, such proposed amendment or amendments shall be agreed to by a majority of all the members elected to each house, then it shall be the duty of the legislature to submit such proposed amendment or amendments to the people in such manner and at such time as the legislature shall prescribe; and if the people shall approve and ratify such amendment or amendments by a majority of the electors voting'thereon, such amendment or amendments shall become part of the constitution; provided, that if more than one amendment be submitted they shall be submitted in such manner that the people may vote for or against such amendments separately.”
At the biennial session of the legislature in 1905 an amendment to sec. 1 of art. Ill of the state constitution was proposed in the Assembly. This was a resolution merely striking out par. 2, sec. 1, art. Ill, of the existing constitution, and it was numbered 16, A., and entitled a joint resolution striking out the paragraph above numbered, and it was, when introduced and before agreed upon, entered at length on the Assembly Journal in the form above set forth. This resolution was by the Assembly referred to a committee thereof, and that committee reported a substitute resolution materially different and reading as follows:
“Resolved by the Assembly, the Senate concurring, that subsection 2 of Article III of the constitution of the state of Wisconsin, be amended so as to read as follows:
“ ‘2. Persons of foreign birth who, prior to the first day of December, 1908, shall have declared their intentions to be*414come citizens conformable to the laws of the United States on the subject of naturalization, provided that the rights hereby granted to such persons shall cease on the first day of December, 1912/ ”
This substitute, after being reported by the committee, was-agreed to by the requisite majority in the Assembly and then sent over to the Senate and thereafter agreed to by the requisite majority of the Senate. It was never entered upon the journal of either house of the legislature of 1905, either in extenso or in substance as agreed to or after having been agreed upon. The most descriptive reference thereto was as follows: “Jt. Res. No. 16, A. Resolution providing for an amendment to section 1 of article III of the constitution.”' In what manner this amended sec. 1, art. Ill, could not be known from the journals, nor whether it enlarged the electorate or diminished it, or qualified or disqualified a particular person or a class. The exact nature of the proposed amendment could of course have been ascertained from the files in the office of the secretary of state, assuming the permanence and integrity of such filed manuscript. This amendment was submitted to the legislature of 1901 as “A Jt. Res. No. 47, A. Joint resolution to amend section 1 of article III of the constitution, relating to electors.” This last number and title was entered in the journals of the legislature of 1907,. and after the resolution was agreed upon the resolution was entered at length in the Assembly Journal for that session with the ayes and noes stated.
When the first decision in this case was approved unanimously by this court and filed, the opinion of the court was. written by Justice Marshall with a concurring opinion by Chief Justice Wiuslow. I think it is nowhere expressly stated in either of these opinions that the word “entered” found in art. XII of the constitution could be satisfied only by a verbatim record or a record in extenso of the proposed amendment, although that conclusion is inferable from the *415language used. This different proposition is, however, stated positively and decided both in the opinion of the court and in the concurring opinion, viz. that a mere reference on the journal to the proposed amendment by number and title, in a case where the title itself did not disclose the substance of the .amendment, would be insufficient. If any constitutional question was then involved that was all that was necessary to the •decision and consequently all that could.have been conclusively •decided. The rest was in any view obiter dictum. For there was there presented a case where the substitute resolution constituting a proposed amendment to the constitution, after having been agreed upon or as agreed upon, was not entered in •either journal at the first session otherwise than by reference to the number and title of the resolution proposing the amendment in question, and this title did not disclose the nature •of the amendment.
The question of the effect of construction by co-ordinate •constitutional departments of government was not considered. The somewhat cognate question of acquiescence, long persisted in, was not seriously argued or fully considered, although the opinion by Justice Maksiiall does contain a statement showing that this last question is not concluded by the •decision but reserved for future adjudication when it arises. It was not thought then, and I understand it is not now thought, that there'is in the attempted amendment of sec. 1, .art. Ill, any question of long acquiescence or of such alteration in the framework of government, or in the financial affairs of the state, or in the property or personal rights of citizens, as might preclude full and fair inquiry concerning the interpretation of the constitution as written.
The first impression made upon the reader by art. XII is that which it made upon this court in the original opinion by Justice Maeshall, approved by the whole court. In interpretation the first impression made by ,a writing is an important factor, because the writing is then being tested in the *416same manner that the writer expected and in the same manner that the writer prepared the writing to be received. Proceeding a little farther, we perceive that an amendment to be effective must have been agreed upon by each of the two houses constituting the first legislature, by each of the houses constituting the second legislature, and later on by the people at an election. Eailure to obtain the consent of the designated body in either of the three instances would be fatal to the amendment. This I consider self-evident, but if authority is necessary the forestry case (State ex rel. Owen v. Donald, ante, p. 21, 151 N. W. 331) is here in point. A considerable interval of time must elapse between the first approval by the first legislature and the second approval by the second legislature,- and also between the latter and the approval by the electorate. When properly adopted the amendment displaces the existing fundamental law, which is always a serious thing, and for the future overrides and controls the power of the legislature, the executive, and the judiciary, which is also a serious matter. It is self-evident that the remainder of the constitution and all future statutes must be measured against the amendment, and thus the exact words of the amendment become of the greatest importance in such case, so that the amendment must be approved by each of the three several tribunals in the same words or it cannot be said to have received the approval of two legislatures and of the electorate. There was therefore a reason for preserving an authentic and unimpeachable record.
I consider it obvious that the writers of the constitution were afflicted with no inability to express their ideas. The instrument itself shows this, and it was written by a capable body of men at a time when constitution making was -quite common in this country and was much discussed. Within thirty years prior to the writing of our constitution in 1847, the states of Ohio, Indiana, Illinois, and Michigan had been carved out of the great Northwest Territory and had each *417adopted a constitution. If my memory is not at fault, some of the older states had within this time adopted new constitutions. The section of our constitution in question relating to amendments was exactly like the corresponding section in the Michigan constitution. There was nothing to incline the constitution makers to intentional ambiguity, hut rather the contrary. Neither are we now attempting to apply the section in question to something unforeseen by the writers, or something- not in contemplation of the writers. The writers of the constitution were as familiar with parliamentáry procedure and with the other parts of that same constitution as were the seven judges of this court on January 12, 1915, when, unshaken by panic, they recorded their first and unbiased impressions of the correct interpretation of this section. The writers of the constitution knew and we knew that every act, bill, or resolution malees its first appearance in the form of a manuscript, which is put upon file and given a number and title, and they knew and we knew that a resolution is only agreed upon after the introduction of this preliminary manuscript, and after it has received its number and title, and after it has been referred to a committee by such number and title at least once, and after such committee has reported upon it by number and title, and after the legislative body has agreed in that report or in some substitute for that report. The title might contain a statement covering substantially all there is in the resolution, or it might be as irrelevant to the contents of the latter as the name of an English inn. When two or more different amendments are proposed to the same section of the same article of the constitution, the title without the number would not identify at all. They knew and we knew that the constitution required each house of the legislature to keep a journal of its proceedings (see. 10, art. IV). Also to have a chief clerk (sec. 6, art. XIII) ; also to enact no law except by bill, which means a filed statement in writing (sec. II, art. IV). It was known that the secretary of *418state was required to also keep a record of the official acts of the legislature (sec. 2, art. VI). By expressly providing for another record in the case of proposed amendments, it wa’s intended and understood the record of the secretary of state was not sufficient. It was also known that hills are referred to by number and title and that the title does not always express the subject or all subjects covered by the bill (sec. 18, art. IV).
Notwithstanding these provisions we are presented with the additional requirement found in art. XII, sec. 1, to the effect that if any amendment or amendments to this constitution shall be agreed to by a majority of the members elected to each of the two houses, such proposed amendment or amendments shall be entered on (not in) their journals, with the yeas and nays taken thereon. It seems to me plain that the amendment is required to be entered only if the same shall be agreed to by a majority of the members elected. Therefore it is not to be entered until so agreed to. It could not be so agreed to until long after it received its number and title and was introduced and referred and amended and reported upon and whatever else might be necessary to reach an agreement. Hence, the requirement that it be entered could not be satisfied by the number and title of the resolution, because this requirement that it be entered relates to a resolution which already had a number and title and which in the nature of things could not in the earlier stages of its existence be referred to or identified except by either a number or title or both, or by reading it at length every time it was mentioned. So we may see at this distance along the path of interpretation, not necessarily what' the word “entered” means, but that it does not mean referred to in the journal by number and title, but something more than that. The filed manuscript with its number and,title was manifestly not considered a sufficiently certain and permanent record of the proposed amendment. Such manuscripts are liable to be lost or sub*419stituted, or altered between terms of the legislature, and have, not the permanency of the written journal record required by law to be kept. Such was evidently the intention of the writers of the constitution. This is quite as plain in this respect as any registry statute which provides that a book of record be kept and requires that the filed instrument, bill of sale, judgment, mortgage, registry, etc., be entered therein.. I think, where the purpose of the requirement is to preserve a record of the contents of the filed instrument, no such statute could be satisfied by merely noting the number and title of the filed instrument in the record in cases where the title did not disclose the contents of the instrument or the substance of such content's. Indeed, this is a much stronger case for recording in extenso because of the necessity of subsequently approving it in the same terms, and because of the words “if agreed upon.” These words not only import a duty arising long after the instrument has received a title and number, but furthermore apply to an instrument subject to change and expected to be changed in the process of arriving at agreement and after title and number are bestowed upon it.
I thus arrive at a conclusion in accord with the decided point in the first decision in this cause and also in harmony with a decided point in the majority opinion upon rehearing. That is to say, that the constitution as written did require the proposed amendment to be entered on their journals, otherwise and more explicitly than hy a mere reference to number and title. Eor all this consideration of the legislative procedure with reference to other amendments is immaterial if the constitution as written was satisfied by a mere reference to number and title.
Arriving at this point, we find that collateral inquiries and relevant doubts diminish, and the question under investigation narrows itself, and if the premises are correct the question of interpretation remaining can only be: Would the constitution as written require the amendatory resolution as *420agreed upon to be entered in substance or in extenso on “their journals ?” No other inquiry is here possible. I invite criticism of this last statement.
Now, between entering a resolution in extenso ow a book and entering it in substance there is only a difference in degree. Under any fair interpretation of a requirement that a resolution be entered on a book in substance, that command would be complied with by entering it in extenso. A requirement that a resolution be entered in extenso would also be complied with in most cases by entering it in substance, because this would be the legal equivalent of an entry in extenso when all of the material or substantial portions of the resolution were entered. Cases might be imagined where such requirement could only be complied with by following the statutes or resolution verbatim, or nearly so. Eor illustration,, if a title or an immunity or a burden were created, provided, or upon condition, that an instrument or resolution be recorded in extenso, there would be a reason for distinguishing between an entry in substance and an entry in ex-tensoj but that is not the case here. If we grant that the entry in substance contains all the material portions of the instrument, it would follow that a requirement that it should be entered in externo is satisfied, because the law would consider substance instead of mere words.
The difference between entering a resolution in extenso and entering it in substance is merely one of words, because entering a resolution of this kind in substance means so entering it that no material word is omitted from the entry, and no one can read the entry in substance without being informed of all the substantial portions of the resolution itself. And an entry of this kind would answer all the purposes of art. XII.
Eew constitutional provisions can be considered directory in the same sense that certain statutes are said to be directory, but it is not impossible to frame directory constitutional pro*421visions. So sentences may be constructed and words used in such collocation that the omission of’ one or more of such words will not alter the meaning. There may also be found in state constitutions declaratory provisions which have no effect, as that the state could enact no law impairing the obligation of contracts. This adds nothing to the-federal provision on that subject, and is of the same nature as a declaration that, until changed by authority, the common law shall be in force in'the state. Other provisions are merely declarative or hortatory, like see. 22 of art. I, and we are all familiar with the constitutional provisions which have been called “mere glittering generalities.”
It would ordinarily be quite difficult to enter an amenda-tory resolution in substance “on their journals” without entering it in extenso, but that has no bearing upon the question we are considering. If we investigate the instances in which an entry in substance did not comply with the" requirement that the instrument be entered in extenso, we will find that they are cases in which the instrument was not entered in substance but some of the substance was omitted from the entry. Granting that the instrument is entered in substance we have the legal equivalent of an entry in extenso. So that we may say that a requirement that an instrument be entered in substance is 'satisfied by an entry in extenso, and, conversely, a requirement that an instrument be entered in extenso is satisfied by an entry of all of the material or substantial provisions thereof.
1. The reason for the requirement in question argues in favor of an entry in extenso in both journals, and unqualified by other considerations would settle this question of construction.
2. The fact that art. XII uses the language “entered on their journals,” while sec. 10, art. Y, of the same constitution, relating to veto messages, requires that the objections there mentioned be “entered at large upon the journal,” is *422an argument in favor of the view that the requirements of art. XII would, he complied with by an entry in substance.
3. The long continued practice of the legislature of entering the amendatory resolution in extenso in the journal of the house of origin with a number and title, and in the journal of the other house only by such number and title, indicates an understanding that a substantial compliance was sufficient.
4. The last two, taken with the consideration that for purposes of certainty the entry in substance, properly understood, is the equivalent of the entry in extensoare, I think, sufficient to turn the scale in favor of the latter interpretation.
5. An entry in extenso, with an identifying number and title connected with such entry in one journal, together with an entry by reference to this same number and title in the journal of the other house, is an entry in substance. Id cerium est quod cerium reddi potest.
Right here I might note a curious discrepancy between the views of counsel who challenged the correctness of the first decision herein and those of this court in the majority opinion on rehearing. Mr. Lines argued that the words “entered in their journals” required no record in extenso on the journal, but were satisfied by an entry indicating the substance of the amendatory resolution, basing this argument in part upon the more specific requirement relating to veto messages contained in the same constitution and found in sec. 10, art. V. The last mentioned section requires the legislative house receiving the veto message to “enter the objections at large upon the journal.” lienee he argues that art. XII, merely using the word “entered,” did not require an entry at large.
Mr. Lines’s argument may be thrown into syllogistic form as follows:
- Eirst. Art. XII does require an entry upon “their journals,” but not an entry at large.
Second. It is therefore complied with by an entry in substance.
Third. A reference in the journal to the number and title *423of the amendatory resolution on file constitutes an entry in substance.
The counsel gives a semblance of logic to his argument, the fallacy of which will be pointed out later.
Now, the majority opinion upon rehearing discards the major premise and finds that the constitution as written requires the amendatory resolution to be entered in extenso in the journal of each house. The majority opinion thereby destroyed the semblance of logic found in the argument of Mr. Lines, and brought the court in direct conflict with the rule of constitutional law announced in Lawrence University v. Outagamie Co. 150 Wis. 244 (136 N. W. 619), and authorities cited on pages 252, 253. Eor if the true reading of the constitution as written was that the amendatory resolution must be recorded in extenso in the journal of each house, and if, as I thini I have shown, the reference to number and title was not considered sufficient, then the legislature could not by long continued practice place a meaning upon art. XII contradictory of and in violation of the command of the constitution. Assuming the correctness of the major premise of counsel’s argument his conclusion fails, first, because if a substantial entry only is required, the legislature by long continued practice established, not that a mere reference to title and number constitutes a substantial entry, but that an entry in extenso of the amendatory resolution, with a given number and title, in the journal of the house of its origin, together with an identifying reference to the same number and title in the journal of the other house of the legislature, constituted a substantial entry in each journal, — in the one by entering in extenso, accompanied by a given number and title, and in the other by an entry giving the same number and title. This was what was done except in one case and except in cases where there was an entry in extenso on both journals, and this was the practice, and it negatives rather than supports the proposition that a mere reference to the amendatory resolution by number and title is sufficient.
*424I understand that twenty-four amendments to the constitution only were adopted prior to the amendment in question or since the birth of this state. Six were entered in extenso on both journals and eighteen on the journal of the house of origin in extenso, so we may say that twenty-three of them were entered as above stated. That is to say, the resolution m extenso, or its substance, in the house of origin, with a given number and title, and in the other house either in ex-tenso or by reference to this same number and title. This preserves the certainty required quite as well as if it had been recorded in both journals, except in the case of destruction of one of the journals. It also, in the journal in which the amendatory resolution was not entered in extenso, conformed to the common-law rule regarding “Id cerium, est quod cerium reddi potestWhy the majority opinion rejected the major premise of counsel is apparent. If they conceded that the constitution as originally written would be complied with if the amendatory resolution was entered in substance “on their journals,” then they would have to admit that by long legislative practice an entry in substance was understood to mean an entry in extemo in the journal of the house of origin, with an identifying number and title, and an entry on the journal of the other house by such number and title. This would-have saved all the constitutional amendments except the one in question here, and would have removed all cause for panic, if not all panic.
There is in the majority opinion, by reference to the constitutional amendment increasing the number of justices in the supreme court, a suggestion of “sauve qui peut/J but I am loath to believe that this alone was sufficient to account for the aberration of the majority. In the last mentioned case the title gave the whole substance of the amendatory resolution, and therefore such resolution was entered in substance. The counsel mentioned began his argument right, but I think erred, first, in ignoring the, fact that art. XII, in effect, forbade the entry on the journal of the amendatory resolution *425merely by number and title; second, in failing to conclude from bis premises that the long established practice which would tend to determine what was a substantial entry must be ascertained from what the legislature did, and not by rejecting all that they did in favor of an item that they omitted to do. It is well that a majority of a court of last resort, while they may conclusively determine the cause, cannot conclusively determine what is logical or what is not logical.
The majority opinion is in my estimation subject to*this weakness: After having determined that, as written, the constitution requires the amendatory resolution to be entered in extenso on the journal of each house, it holds that a failure to •enter such resolution in extenso on the journal of one house, ■although entered in extenso on the journal of the house of ■origin, and referred to, as I have said, in the journal of the other house, was to disregard in part, and as to that one house, the constitutional requirements. This having been persisted in for a long time, I think in eighteen of the twenty-four ■amendments, the legislature may now and from henceforth abandon its practice of partially complying with the constitution as written, and need not comply with it at all.
It seems to me very plain that this is putting upon the constitution a construction which the majority opinion concedes that the constitution as written will not bear, and which the legislature never put upon it, except in adopting the amendment in question in this cause, and which is contrary to the construction which the legislature did put upon this art. XII of the constitution; because recording the resolution in extenso in one journal and referring to the number, and title in another would never sanction a practice of recording it in neither journal, unless we are prepared to say that a partial •disregard of constitutional provisions long persisted in by a ■department of government authorizes a further and total disregard of such provisions. With all respect to the majority ■opinion, this reads to me like a reductio ad absurdum.